UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-8547


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

DARREN L. KEYS,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Catherine C. Blake, District Judge.
(1:98-cr-00144-CCB-1)


Submitted:    July 30, 2009                   Decided:   August 3, 2009


Before MOTZ, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Darren L. Keys, Appellant Pro Se.             Harvey Ellis Eisenberg,
Assistant United States Attorney,           Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Darren L. Keys appeals the district court’s marginal

order    denying   his   “Motion   for   Specific   Performance      of   Plea

Agreement.”    We have reviewed the record and find no reversible

error.     Accordingly, we affirm.        To the extent Keys seeks to

again contest his 2003 criminal conviction, he would first need

to obtain authorization from this court to file a successive 28

U.S.C.A.    § 2255   (West   Supp.   2009)   motion.      See   28    U.S.C.

§ 2244(a) (2006); 28 U.S.C.A. § 2255(h).            We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                     AFFIRMED




                                     2